Title: To James Madison from George Taylor, Jr., 30 January 1796
From: Taylor, George
To: Madison, James


Sir,
Philadelphia January 30th. 1796.
It is with pain I find myself constrained to trouble you on the present occasion. Nor should I now do it, but from a reluctance to petition the House. This I have already done twice unsuccessfully, and I should suppose the chance of succeeding, at this moment, in that mode, still less favorable than hitherto. But, sir, I conceive there never has been a time furnishing more real cause for uneasiness on account of salary. For verification of this fact, let every Gentleman who has a family, appeal to his own daily and necessary expenses. He will doubtless find them enormous, and may perhaps, upon reflection, wonder how any one can subsist on the small and inadequate salaries allowed to Clerks. But, sir, should the compensation be confined to a bare support? I can hardly imagine any one will say that it ought. The fact is, however, that few, if any, can afford themselves even the common comforts of life. Thus far generally.
More particularly as to myself, Sir, I must beg leave to observe that in my humble opinion the duties, the confidence reposed—the very nature of the Office of State stamp it of more importance than any other. If this be fact, why place the Chief Clerk employed, and in custody of every thing belonging to it, upon no better footing, as to salary, than those in the other offices of Government, in every other respect regarded as inferior? I should suppose that the circumstance alone of its being the most confidential office, ought to have some weight in determining the compensation. It is granted that few who are unacquainted with the duties of the several Departments will readily be satisfied that there is any real distinction; but they might easily be convinced, if they would undertake to make the inquiry.
The law passed at the last session, granting the Chief Clerks a temporary relief, ended with the Year 1795—and they are again reduced to the permanent allowance of 800 Dollars, unless Congress will take the matter up anew. If they should not, it appears morally impossible for any Man to continue under the present exorbitant rates of living. With sentiments of the most perfect respect and esteem, I am, sir, Your most obt. servant
Geo: Taylor Jr:
PS. I take the liberty of inclosing copy of a certificate left me by my worthy friend Mr. Jefferson.
